Decree affirmed, with costs to the proponent against the contestants. Memorandum: Much the greater weight of evidence supports the surrogate’s decision that decedent was a resident of Seneca county at the time of her death. Hence the Surrogate’s Court of that county has exclusive jurisdiction to entertain a proceeding for the probate of the will. (Surr. Ct. Act, § 45.) All concur. (The decree determines the jurisdiction of the Surrogate’s Court.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.